DETAILED ACTION
In a communication received on 6 January 2021, the applicants requested reconsideration of the rejections.
Claims 1-16 and 18-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive.

With respect to claim 1, the applicants allege, "Whether a file has been transmitted to another device provides absolutely no information regarding whether a file should be dehydrated or not. Similarly, the 'list' in Sakata is a list of files previously shared with the terminal or shared by the terminal and is not a list of locally stored files that are initial candidates for dehydration" (page 10) with respect to the claimed limitation(s), "for each of the files included in the list, determining whether a short term flag designating the particular file as an exception to file dehydration is present".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose the cited list of files and short term flag.  The examiner concludes that the cited prior art clearly discloses the list of files and a flag designating exclusion from dehydration or removal from the device

Hess, in section 0028, discloses: a list of files corresponding to applications that are sorted by how recently the file was accessed.  Substantially, Hess describes a list of oldest files for eviction to a cloud-based storage system.  This eviction involves deleting the file and leaving some metadata in place of the file.  The eviction of the files corresponding to the applications are evicted in order from oldest to most recently accessed.  Hess does not disclose a short term flag to exclude the file from eviction.  Sakata, in fig. 7 and col. 19-67, discloses: information about a file in list with a corresponding transmission flag which substantially indicates for a terminal that the file is either temporary, not local, and the transmission flag is set to 1 or that the file is temporary, not local, and the transmission flag is 0.  As best understood by the examiner, the transmission flag corresponds to multiple labels about a file in a list and results in a deletion of the shared file if the flag is set to 1 or not deleting the shared file if the file is set to 0.  In other words, the transmission flag indicates whether to exclude the file from deletion.  It would have been obvious to combine the teachings and suggestions of Hess and Sakata in order to increase storage capacity in a shared work environment (col. 5 lines 1-5).  Essentially, both arts pertain to management of storage.  The eviction process of Hess combined with flagging files within a list to toggle eviction (i.e., deletion) would have been obvious to one of ordinary skill in the art to suggest the claimed list of files with a flag to exclude the file from dehydration.
In conclusion, the applicants argue(s) that the cited prior art does not disclose the cited list of files and short term flag.  The examiner traverses because the cited prior art clearly discloses the list of files and a flag designating exclusion from dehydration or removal from the device.


If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).
Hess, in section 0028, clearly discloses a cloud based solution for managing storage space on a client device by transferring files on the device to the cloud to manage device storage.  Sakata, in fig. 7 and col. 19-67, discloses: a shared file solution which efficiently accesses and stores a shared file, and the shared file may be deleted based on one or more flags or preserved.  Combining the the teachings of the two references would not render the invention of Hess (or Sakata) unsatisfactory for its intended purpose nor would it change the mode of operation of the reference because the combination would yield substantially the invention of Hess with the added flag of Sakata to modify the eviction of files and manage storage space for a client device.
In conclusion, the applicants argue(s) that the cited prior art teaches away from the combination of the prior art.  The examiner traverses because the cited prior art do not teach away from the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 8, 10, 13, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2016/0359949 A1) in view of Sakata (US 6,343,316 B1).

With respect to claim 1, Hess discloses: a method to provide dynamic storage management in cloud storage synchronization, the method comprising:
determining a need to reduce hydrated content from a local storage storing a plurality of files (i.e., running out of free storage space when downloading files on-demand in Hess, ¶0023);
ranking the plurality of files based on a relevance score from a personalized search application that indicates a relevance of each file to a user (i.e., a sorted list of clients and associated files to determine least accessed and oldest files to evict in Hess, ¶0028);
determining a list of files (e.g., files in a portion of files in Hess, ¶0028) from the plurality of files in the local storage to be dehydrated based on one or more policies, wherein the one or more policies determine the files included in the list based on the ranking (i.e., policy of 
in response to determining that no short term flag designating a second file of the files included in the list is present, dehydrating the second file by replacing the second file with a placeholder that indicates a corresponding file in a cloud storage and removing the second file in the local storage (i.e., evicting files by deleting from local storage, uploading the evicted file to cloud storage and leaving metadata associated with the evicted file as a placeholder in Hess, ¶0028); and
allowing one or more placeholders in the local storage to be hydrated based on the one or more policies (i.e., metadata indicates a particular file exists on cloud storage and can be downloaded as needed by user even after eviction in Hess, ¶0022-0023).
Hess discloses policy of evicting the oldest files to make space, sorted by how recently the file was accessed (¶0028).  Hess do(es) not explicitly disclose the following.  Sakata, in order to increase storage capacity in a shared work environment (col. 5 lines 1-5) discloses:
for each of the files included in the list (i.e., repeat a loop of handling each file in a list of files in Sakata, col. 10 lines 19-25, fig. 7), determining whether a short term flag designating the particular file as an exception to file dehydration is present (i.e., flagging or marking a file as temporary and a transmission flag indicating not to delete a file is determined in Sakata, col. 10 lines 25-67, fig. 7); and
in response to determining that a first short term flag designating a first file of the files included in the list is present, not dehydrating the first file (i.e., if a file is temporary and a transmission flag is 0, the file is not deleted in Sakata, col. 10 lines 25-67, fig. 7).


With respect to claim 2, Hess discloses: the method of claim 1, wherein determining the need to reduce the hydrated content from the local storage comprises:
detecting a limit for hydrated files in the local storage being approached or exceeded (i.e., running out of free on-demand download space as taught by running out of free storage space when downloading files on-demand in Hess, ¶0023).

With respect to claim 7, Hess discloses: the method of claim 1, wherein determining the one or more files from the plurality of files in the local storage to be dehydrated based on the one or more policies comprises: selecting the one or more files from the hydrated content in the local storage based on one or more of a last access, an access frequency, a relevance, a size, and a type (i.e., remove and upload files to cloud based on access, relevance, size and type as taught by policy of evicting the oldest files to make space in Hess, ¶0028).

With respect to claim 8, Hess discloses: the method of claim 7, further comprising: determining a list of eligible files from the hydrated content in the local storage through pre-filtering based on one or more criteria (i.e., list of files to be dehydrated as taught by a sorted list of clients and associated files to determine least accessed and oldest files to evict in Hess, ¶0028).

With respect to claim 10, the limitations of claim 10 are similar to the limitations of claim 1.  Therefore, claim 10 is rejected with the same reasoning as claim 1.

With respect to claim 13, the limitations of claim 13 are similar to the limitations of claim 7.  Therefore, claim 13 is rejected with the same reasoning as claim 7.

With respect to claim 14, Hess does not disclose exception to policy.  Sakata further discloses: the computing device of claim 10, wherein the one or more processors are further configured to:  consider one or more exceptions to the one or more policies in determining the one or more files in the local storage to be dehydrated (i.e., flagging or marking a file as temporary and a transmission flag indicating not to delete a file is determined in Sakata, col. 10 lines 25-67, fig. 7).  Claim 14 is rejected with the same reasoning as claim 10.

With respect to claim 21, Hess discloses running out of free storage space when downloading files on-demand (¶0023).  Hess do(es) not explicitly disclose the following.  Sakata, in order to increase storage capacity in a shared work environment with a known technique of looping determination through a list of files (col. 5 lines 1-5) discloses: the method of claim 1 further comprising stopping, after dehydrating the second file, the dehydration of the files from the list when the need to reduce hydrated content is no longer present (i.e., performing a determination on each file in a loop and moving to the next file in the list in Sakata, col. 10 lines 50-68).
Based on Hess in view of Sakata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sakata to improve upon those of Hess in order to increase storage capacity in a shared work environment with a known technique of looping determination through a list of files.


Claim 3, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Hess et al. (US 2016/0359949 A1) in view of Sakata (US 6,343,316 B1), and further in view of Johnson (https://medium.odrive.com/a-designers-gift-from-the-cloud-storage-gods-cdca39376858, published 22 June 2016, accessed on 19 March 2018).

With respect to claim 3, Hess discloses a sorted list of clients and associated files to determine least accessed and oldest files to evict (¶0028).  Hess and Sakata do(es) not disclose a proportion of cloud and local storage.  Johnson, in order to improve utilization of cloud and local storage space (page 1), teaches: the method of claim 2, wherein the limit for the hydrated files in the local storage is based on one of a size of the hydrated files in the local storage and a number of the hydrated flies in the local storage (i.e., size of files to determine policy on synchronization as taught by policies based on file size to avoid synchronizing files that are large in Johnson, page 4).
Based on Hess in view of Sakata, and further in view of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnson to improve upon those of Hess in order to improve utilization of cloud and local storage space.

With respect to claim 5, Hess discloses a sorted list of clients and associated files to determine least accessed and oldest files to evict (¶0028).  Hess and Sakata do(es) not disclose a proportion of cloud and local storage.  Johnson, in order to improve user control by allowing policies to be customized (page 4), teaches: the method of claim 2, wherein the limit for the hydrated files in the local storage is received from one of a user and an administrator (i.e., user or admin settings as taught by policies are customizable by the user in Johnson, page 4).


With respect to claim 9, Hess discloses a sorted list of clients and associated files to determine least accessed and oldest files to evict (¶0028).  Hess and Sakata do(es) not disclose each file with a time of last access.  Johnson, in order to improve file selection by determining an age of individual files based on access (page 3), teaches: the method of claim 8, further comprising: ranking the list of eligible files based on one or more of a size and a timestamp of each file (i.e., rank files by a timestamp or size as taught by a selection of files to unsync corresponding to a policy where files that have not been used after a period of time are unsynced in Johnson, page 3).
Based on Hess in view of Sakata, and further in view of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Johnson to improve upon those of Hess in order to improve file selection by determining an age of individual files based on access.

Claim 4, 6, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2016/0359949 A1) in view of Sakata (US 6,343,316 B1), and further in view of Blong (US 2016/0192178 A1).

With respect to claim 4, Hess discloses a sorted list of clients and associated files to determine least accessed and oldest files to evict (¶0028).  Hess and Sakata do(es) not disclose a proportion of cloud and local storage.  Blong, in order to improve flexibility of local/cloud storage system to reduce 
Based on Hess in view of Sakata, and further in view of Blong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Blong to improve upon those of Hess in order to improve flexibility of local/cloud storage system to reduce drawbacks of each.

With respect to claim 6, Hess discloses a sorted list of clients and associated files to determine least accessed and oldest files to evict (¶0028).  Hess and Sakata do(es) not disclose a proportion of cloud and local storage.  Blong, in order to improve flexibility of local/cloud storage system to reduce drawbacks of each (¶0002), teaches: the method of claim 1, wherein determining the need to reduce the hydrated content from the local storage comprises: determining the need to reduce the hydrated content heuristically based on a comparison of a total amount hydrated files in the local storage against flies in the cloud storage (i.e., approximating the reduction of local content as taught by approximately maintaining a ratio of cloud and local storage usage in Blong, ¶0054).
Based on Hess in view of Sakata, and further in view of Blong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Blong to improve upon those of Hess in order to improve flexibility of local/cloud storage system to reduce drawbacks of each.

With respect to claim 16, the limitations of claim 16 are similar to the limitations of claim 1 and 7.  Therefore, claim 16 is rejected with the same reasoning as claim 1 and 7.  Hess and Sakata do(es) not 
Based on Hess in view of Sakata, and further in view of Blong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Blong to improve upon those of Hess in order to improve flexibility of local/cloud storage system to reduce drawbacks of each.

With respect to claim 18, Hess discloses a sorted list of clients and associated files to determine least accessed and oldest files to evict (¶0028).  Hess and Sakata do(es) not disclose a proportion of cloud and local storage.  Blong, in order to improve flexibility of local/cloud storage system to reduce drawbacks of each (¶0002), teaches: the computer-readable memory device of claim 16, wherein determining the need   to reduce the hydrated content from the local storage comprises adding an offset to the explicit limit (i.e., limit's need not be exact as taught/suggested by approximately maintaining a ratio of cloud and local storage usage in Blong, ¶0054).
Based on Hess in view of Sakata, and further in view of Blong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings 

With respect to claim 19, Hess discloses: the computer-readable memory device of claim 16, wherein the one or more policies are applied on a per-folder basis in the local storage (i.e., policies applied to a group of files as taught/suggested by applying policies to the files associated with an application wherein policy is per group of files per application in Hess, ¶0028).

With respect to claim 20, Hess further discloses: the computer-readable: memory   device of claim 19, wherein determining the one or more files in the local storage to be dehydrated comprises taking into consideration one or more of an organizational policy, a user input, and an administrator input (i.e., policy for determining files to dehydrate as taught/suggested by policy to select oldest files for eviction in Hess, section 0028).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2016/0359949 A1) in view of Sakata (US 6,343,316 B1), and further in view of Novak et al. (US 2014/0324777 A1).

With respect to claim 11, Hess and Sakata do(es) not disclose the following.  Rather, Novak, in order to improving usability of a system remotely backed up by allowing local search of remotely stored items (see abstract), discloses: 
the computing device of claim 10, wherein the one or more processors are configured to determine the need to reduce the hydrated content from the local storage by:

updating the hydrated size field in response to hydration of each file in the local storage (i.e., updating the database as taught/suggested by maintaining a local database of files and their relevant metadata in Novak, ¶0097-0099); and
updating the hydrate size field in response to dehydration or removal of each file in the local storage. (i.e., in response to synch operations updating the database as taught/suggested by update the database in response to a file operation performed in Novak, ¶0086).
Based on Hess in view of Sakata, and further in view of Novak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Hess in order to improving usability of a system remotely backed up by allowing local search of remotely stored items.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2016/0359949 A1) in view of Sakata (US 6,343,316 B1) and Novak et al. (US 2014/0324777 A1), and further in view of Blong (US 2016/0192178 A1).

With respect to claim 12, Hess, Sakata and Novak do(es) not disclose the following.  Rather, Blong, in order to improve the balance of advantages of using local storage and cloud storage while mitigating the drawbacks of each (see ¶0002), discloses: the computing device of claim 11, wherein the one or more processors are further configured to:

update the hydrate size field if a discrepancy is detected. (i.e., maintaining the data by storing values as taught/suggested by fields storing amounts of each type of data in Blong, ¶0032)
Based on Hess in view of Sakata and Novak, and further in view of Blong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Blong to improve upon those of Hess in order to improve the balance of advantages of using local storage and cloud storage while mitigating the drawbacks of each.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2016/0359949 A1) in view of Sakata (US 6,343,316 B1), and further in view of Kohavi (US 2004/0162876 A1).

With respect to claim 15 Hess and Sakata does not disclose exception to policy.  Kohavi, in order to improve user experience and reliability by ensuring files are removed without interrupting current use of a file (section 0035) discloses: the computing device of claim 14, wherein the one or more exceptions include files that are in use by an application (i.e., temporarily allowing the files to stay local as taught/suggested by data targeted for deletion is temporarily locked based on being currently used in Kohavi, ¶0035).
Based on Hess in view of Sakata, and further in view of Kohavi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kohavi to improve upon those of Hess in order to improve user experience and reliability by ensuring files are removed without interrupting current use of a file.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Sherman Lin
4/27/2021

/S. L./Examiner, Art Unit 2447           

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447